Summary Prospectus Supplement July 30, 2012 Putnam Growth Opportunities Fund Summary Prospectus dated November 30, 2011 The prospectus is supplemented as follows to add information about class R5 and class R6 shares. The front cover page is supplemented to add class R5 and class R6 shares to the list of shares to which the prospectus relates, and to indicate that fund symbols for class R5 and class R6 shares are pending. The following information is added to Fund summary — Fees and expenses : Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) (as Redemption fee (as imposed on purchases (as a a percentage of original purchase price or a percentage of total Share class percentage of offering price) redemption proceeds, whichever is lower) redemption proceeds) Class R5 NONE NONE 1.00% Class R6 NONE NONE 1.00% Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution and Total annual fund Share class Management fees**** service (12b-1) fees Other expenses operating expenses Class R5 0.57% N/A 0.22%***** 0.79% Class R6 0.57% N/A 0.12%***** 0.69% **** Management fees are subject to a performance adjustment. ***** Other expenses are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R5 and class R6 shares. Example Share class 1 year 3 years 5 years 10 years Class R5 $81 $252 $439 $978 Class R6 $70 $221 $384 $859 276401 7/12
